Citation Nr: 1017383	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  09-03 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left knee strain 
(left knee disability), claimed as secondary to service-
connected facet joint osteoarthritis, L4-5.

2.  Entitlement to service connection for a skin disability, 
claimed as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Counsel



INTRODUCTION

The Veteran served on active duty from October 1968 to April 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2008 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) above.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the veteran.


REMAND

The Veteran is seeking to reopen a claim of entitlement to 
service connection for a left knee strain, claimed as 
secondary to service-connected facet joint osteoarthritis.  
He is also seeking to establish service connection for a 
chronic skin disability.  

The RO adjudicated the case as whether "new and material" 
evidence has been submitted to reopen the claim of 
entitlement to service connection for left knee strain (left 
knee disability), claimed as secondary to service-connected 
facet joint osteoarthritis, L4-5.

In this regard, the Board notes that entitlement to service 
connection for left knee strain was denied in a rating 
decision dated February 2004.  The Veteran submitted a timely 
notice of disagreement and substantive appeal as to the 
February 2004 rating decision; however, the Veteran's appeal 
was never certified to the Board for adjudication.  

As a result, the Veteran filed a claim to reopen the 
previously denied claim of service connection for left knee 
strain in November 2005, which is the basis of the current 
appeal.  

Nevertheless, the Board finds that the Veteran's claim has 
remained open since his initial claim for service connection 
was filed in June 2001, and the proper issue on appeal is 
entitlement to service connection for left knee strain, 
claimed as secondary to service-connected facet joint 
osteoarthritis, as reflected on the first page of this 
decision.  

Although the Veteran has perfected his appeal to the Board, 
the Board notes that, on his October 2004 substantive appeal, 
via VA Form 9, the Veteran indicated that he wanted to 
testify at a Board hearing at his local RO.  As noted, the 
Veteran's appeal was never certified to the Board and he was 
never afforded a Travel Board hearing, as requested.  
Nevertheless, in his January 2009 substantive appeal, via VA 
Form 9, the Veteran indicated that he wanted to testify at a 
Board hearing held at the Central Office in Washington, DC.  

Considerations of due process mandate that the Board may not 
proceed with review of the claim on appeal without affording 
the Veteran an opportunity for the requested hearing.  See 
38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a) 
(2009).  Given the conflicting information regarding the type 
of hearing the Veteran would like in conjunction with this 
appeal, the Board finds a remand is necessary to obtain 
clarification from the Veteran as to whether he would like a 
Travel Board or Central Office hearing.  

In this regard, while the evidentiary record reveals that the 
Veteran has been granted benefits from SSA based upon 
disabilities involving a myriad of disabilities, including 
his low back and left knee, it does not appear that the 
records considered by SSA in making its decision are 
associated with the record.  At the hearing scheduled on 
remand, the Board will discuss all relevant issues pertinent 
to this appeal, including any outstanding evidence that would 
support, or not support, the Veteran's claims.  

Accordingly, the case is REMANDED for the following action:


1.	Request that the Veteran clarify 
whether he would like a hearing before 
a Veterans Law Judge at his local RO 
(Travel Board hearing) or at the 
Central Office in Washington, DC.  

2.	Depending on the Veteran's response, 
schedule him for a Travel Board hearing 
at the RO, in accordance with the 
procedures set forth at 38 C.F.R. 
§ 20.700(a), 20.704(a) (2009), as the 
docket permits, or re-certify the 
appeal to the Board for scheduling of a 
Central Office hearing.  

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The Veteran need take no action unless otherwise 
informed.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


